COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00517-CV


Dallas Area Rapid Transit (“DART”)         §    From the 236th District Court
and Fort Worth Transportation
Authority (The “T”)
                                           §    of Tarrant County (236-226246-07)

v.
                                           §    November 26, 2014


Agent Systems, Inc.                        §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

trial court’s judgment except for the award of prejudgment and postjudgment

interest. We modify the award of postjudgment interest to be five percent, and

we remand this case to the trial court solely to determine the date from which

prejudgment interest should begin to accrue and to recalculate that interest from

the accrual date at the rate of five percent.
      It is further ordered that appellants Dallas Area Rapid Transit (“DART”) and

Fort Worth Transportation Authority (The “T”) shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston